Ludeling, C. J.,
dissenting. In February, 1869, the General Assembly of the State of Louisiana passed an act whereby was granted to said company, “ the right to locate, construct, maintain and use a passenger depot, with office and apartments suitable for its legitimate business, upon the part or portion of the levee, or streets, or grounds in the city of New Orleans bounded by Canal, Delta and Poydras streets, and a line parallel to and one hundred and fifty feet easterly from Delta street, and for the construction of a freight depot and for the purpose of its legitimate business, to inclose and occupy the block of ground, parts of streets and portion of levee in said city bounded by Girod, Water and Calliope streets and a line parallel to and two hundred and ninety feet easterly from Water street; provided said company shall not inclose or occupy part or portion of the blocks of ground withiu the said last named limits, which is the private property of individuals, until said company has acquired the title themselves.” Learning that .the city of New Orleans was about to pass an ordinance to cede away a part of the batture or levee, which, in the act of 1869 aforesaid, the State had authorized the company to use, for its freight and passenger depots, the company injoined the city from passing the ordinance, etc.
The city claims to have the perfect ownership of the property in question, and to be alone authorized to dispose of it, without any right on the part of the State to control its disposition. If it were conceded that the city had a perfect title, as owner, to the batture, its pretension to absolute control over the property, unrestrained by the General Assembly of the State, would be unfounded in law and in fact. It can not be disputed that the General Assembly has the power to abolish the charter of the city and to control its property for the benefit of the public, through other agents. As a matter of fact, the Legislature could do this if it chose, and the courts would be powerless to prevent it. And the right of the General Assembly to control property of a municipal corporation, dedicated to public use, is not less clear.
The Supreme Court of the United States said (in the case of New Orleans v. United States, 10 Peters, 722), “it can not be insisted that the dedication of this property to public use, whether the title to the thing dedicated became vested in the city, or. only its use, could withdraw it from the political jurisdiction of the sovereign power.” And in the same case it is decided that this sovereign power is the State. See p. 737.
*487This right of the General Assembly is a part of the governmental or political power of the State, which is in no way subordinated to the municipal corporations. The city of New Orleans, if owner Of this batture, is only the agent of the State; any control which it exercises over the property is a police or governmental power, delegated by the State, subject to its control, and to be exercised only in subordination to its will. Police Jury vs. Shreveport, 5 An. 661; 24 An. 242 ; 1 An. 167; 3 An. 306; 12 An. 515 ; 14 An. 406 ; 27 New York, the People v. Kerr, 188; Cooley’s C. L. 191; Dillon on Corporations p. 70.
In Reynolds v. Baldwin this court Said: “In the country from which we derive our ideas on the subject, of municipal corporations, the charters of cities were, as their name implies, contracts entered into between the corporators on the one hand and the king or feudal lord on the other, by which liberties and franchises were bartered for personal service or money. The rights and powers which those charters conferred were of the nature of those secured to the people at large by our constitutions. They were intended to be permanent, and could not be lawfully taken away. They were, in the true sense of the word, franchises. But the relation existing between our municipal corporations and the sovereign is not the same, and it is strange that this fact should continue to be so obstinately overlooked by their officers.” And the court adds, referring to the thirty-third section of the old constitution: “This provision constituted the municipal government of this city a subordinate agency for purposes of police and good order. The laws which under that provision have established and regulated the municipalities are not contracts; they are ordinary acts of legislation. The powers they confer are no longer franchises in the ordinary meaning of that word; they are nothing more than mandates, and those laws may be repealed at pleasure, except so far as their repeal may affect rights acquired by third persons under them. They are all of the same nature, and must be construed and applied in all cases like other laws.” 1 An. 168.
But the city has not the tee simple or perfect ownership in the property in question; it is a public thing.
Ordinarily, the judicial admissions of parties to a suit are conclusive against them. “A judicial admission, solemnly made, can not be denied.” 4 An. 416; II An. 710; 4 M. 280.
If this rule of evidence be not ignored, it will be sufficient to refer to the answer of the city, found on page forty-five of the record, to prove that the property in question is a public thing. The city declares “that all that portion of real estate or ground claimed by intervenor, situated above Canal street, and embraced by ordinance 1492, forms a part of the batture lying in the old faubourg Ste. Marie, *488and that on or about the twentieth day of September, A. D. 1820, a certain act was entered into by and between Edward Livingston and other riparian proprietors and the city of New Orleans, wherein and whereby the entire alluvion or'batture in front of the aforesaid suburb Ste. Marie, and the accretions thereafter to become attached to the. same, were dedicated to public use and the purposes of business and commerce, and upon the express understanding and condition that the same should thereafter remain and continue a locus publicus, out of commerce, and not to be affected by any adverse claim or grant which might be set up against the same; that for many years anterior to the authentic act of dedication above referred to, and more than fifty years previous to the passage of the acts of the Legislature of the State of Louisiana referred to in the intervenor's petition, certain riparian proprietors owning property in the said faubourg Ste. Marie, without any particular form or ceremony, converted the entire batture in front of such suburb a locus publicus, and set the same apart for the use of the public, composed almost entirely of citizens of the United States, upon the condition that the batture thus informally dedicated should remain to be solely appropriated to that purpose.” And in their original briefs the counsel for the city reiterated these admissions.
How then can the city be permitted now to deny that the property is a public thing ? What are public things Í The Code declares: “ Public things are those, the property of which is vested in a whole nation, and the use of which is allowed to all the members of the nation ; of this kind are navigable rivers, seaports, roads, 1) arbors, highways, and the beds of rivers, as long as the same is covered with water.” C. C. article 453.
“ Things which are for the common use of a city or other place, as streets and public squares, are likewise public things.” C. C. 455.
“ Things, which belong in common to the inhabitants of cities and other places, are two kinds: Common properly, to the use of which all the inhabitants of a city, or other place, and even strangers, are entitled in common, such as streets, the public walks, the quay; and common property, which, though it belongs to the corporation, is not for the common use of all the inhabitants of the place, but may be employed for their advantage by the administrators of its revenues.” C. C. 458.
“Private estates or fortunes are those things which belong to individuals.” “ Les choses qui sont dans le domaine de chaqne individu forment les biens et les richesses particulibres.” C. C. 450.
These citations from the Code show (according to my understanding), that the property in question is a, public thing, and that a city can not own private estates or fortunes. All its property comes under *489one of the two classes of public things mentioned in article 458. And whether the city can acquire or alienate property depends upon the will of the Legislature, expressed in the charter or some other legislative act; and this power can be revoked or resumed at will by the State.
The history of the rights of the city to this batture shows conclusively that it was dedicated to the public. In 1763 the Jesuits’ plantation was confiscated and sold by the French. The first lot on the plan was sold to Pradel, and was conveyed by him to Bertrand Gravier. Gravier laid off lots on the front previous to his death. After his death the tract was adjudicated to John Gravier,.one of his heirs, who sold to Edward Livingston. In 1805 a jactitation suit was brought, in the name of John Gravier, against the mayor, etc., of New Orleans, on account of the pretensions the city had set up to this property. In 1807 the Superior Court decided that the evidence in that case showed that Gravier was the riparian proprietor. In 1819 the co-heirs of John Gravier sued him to set aside the adjudication made in his favor and for a partition of the property of Bertrand Gravier. See 6 Mart. 281. In the same year the suit of Morgan v. Livingston and others was decided. It was determined in that case that there was no batture formed at the time Gravier’s sales were made, and that whatever of rinarian ownership he had, passed with those sales. In 1820, and in all probability in consequence of that decision, the compromise between the Gravier and Livingston party and the city was made. In all these proceedings the State, as representing the public, had never been a party.
In 1836 the city charter was amended, and this compromise was tacitly ratified by the State. In 1850 an act of the Legislature authorized the sale of two tiers of lots in front of two streets to be laid off on the batture in front of New Levee street, and directed what disposition should be made with the proceeds of the sales. The same act declares that the batture or space of ground adjoining the Mississippi river and the street to be laid off, etc., fronting said river, “shall be left open and so kept for the accommodation of the public and the convenience of commerce. Acts of 1850, p. 197.
The parties to toe compromise of 1820 accepted the terms of this act, and, if not before, this batture was then dedicated to the public by all concerned. But in Municipality v. Cotton Press, 18 La. 230, this court, referring to the case of Municipality No. 1 v. Municipality No. 2, 12 La. 491, relating to this batture, says: “In that case there was an express dedication to public uses of the alluvion in front of the suburb St. Mary by a formal contract between the city and front proprietors, and the act of 1836 refers to and sanctions that compromise, and ex*490pressly provides that the municipality of the upper section of the city of New Orleans shall not in any manner obstruct or impede the inhabitants of any portion of the city in the free use and enjoyment of their rights in the batture. With such legislative injunction, how could the municipality, with any propriety or consistency, pretend to be the exclusive owner of a locus pubUcus, which it was their duty to administer according- to its destination.” 18 La. 230 See also Packwood v. Walden and Cockran et al. v. Fort et al., 7 N. S. 86 and 626.
In the case of Delabigarre ®. Second Municipality, decided in 1848, it had been expressly decided that the batture had been dedicated to the public use, and that the attempt of the municipality “to change the destination of the ground was a glaring usurpation of power, from which no legal effects could result.” 3 An. 239. And this decision no doubt led to the passage of the act of 1850 aforesaid.
In 1851 the case of Parish v. Second Municipality was decided. In that case the plaintiff complained that the act of 1850 was unconstitutional, pretty much on the same grounds urged now against the act of 1869. This court decided that the property was a public place, and that the Legislature had the right to alter the destination. 8 An. 145. The other cases which follow adopt this conclusion without discussion. 10 An. 54; 12 An. 500; 13 An. 154; 10 Peters 662.
If an unbroken chain of decisions of this court, for upwards of half a century, can settle the question about that seemingly endless source of litigation, the batture in front of the city of New Orleans, it has been settled that the batture is a public thing.
■ I understand that a majority of my associates do not deny that the State alone can control “public things.”
The jurisprudence of this State and most of the other States of the Union is settled that the sovereign alone has the right to control public places or to change the destination of public things. 5 La. 132; 13 La. 326,; 18 La. 218; 3 An. 230; 8 An. 149. In the case last mentioned this court said: “As we held in the case of the State of Louisiana v. the Executors of McDonogh et. al., such a stipulation was at all times under the control of the Legislature, who could modify the effects of it and change the destination of the property whenever such a change became of public advantage. Its power to change the destination of it was expressly recognized by us in the case of Delabigarre v. Second Municipality. The power of the Legislature to change the destination of public places had been previously recognized in the case of De Armas v. the Mayor et als.; the Mayor v. Hopkins; New Orleans v. United States, and Municipality v. Cotton Press. These cases were all argued by the ablest counsel at the bar, and the opinions of the court were prepared with uncommon care. In two of them, Judge Martin *491dissented on other points; but the court was in all the cases unanimous in recognizing the power of the Legislature to change the destination of the quay and of the batture in front of the city of New Orleans,” etc. P. 149; 5 An. 661; Cooley Lim. 552; 2 Dillon § 511; 4 Pet. 232; 45 N. Y. 234; 1 Redf. 260; 22 Miss. 13; 20 Mo. 192; 18 Cal. 490; 13 Ill. 30; 31 N. Y. 164, 202; 8 Dana 50; 12 Ill. 60; 15 Tex. 388.
If the General Assembly had the power to control the quay and batture in front of New Orleans in 1851, when and how has it lost this power ?
I come now to inquire whether there be any difference in the power of the State to grant lands for depots and privileges to use the streets 9 I confess my inability to see any. It is the grant of the use of a locus pubKeus for a public use, in each instance. The use is specific. The dedication is defined, and no other employment of it can be made. The power of the General Assembly in appropriating money or property belonging to the public is subject to no other limitation than is imposed in the constitution. 16 Wal. 678; 21 N. Y. 597; 15 Wend. 374;
II La. An. 338. Depots are necessities for the running and operating of railroads, and for the proper prosecution of the business in the interests of'the public. They may be regarded as indispensable to the accomplishment of the general purposes of the corporation and the design of the legislative grant. 46 N. Y. 546.
The decision of this case depends entirely upon whether or not the act of the General Assembly of 1869, in favor of the plaintiff, be constitutional or not. It can not be denied, that at least, there is serious grounds for doubts on the subject; and under the settled jurisprudence of this court and of the Supreme Court of the United States, that it is a sufficient reason for not declaring the law void.
I therefore dissent from the opinion and decree of the court.